ACCEPTED
                                                                             03-15-00265-CR
                                                                                     5550865
                                                                  THIRD COURT OF APPEALS
                                                                             AUSTIN, TEXAS
                                                                         6/4/2015 3:30:31 PM
                                                                           JEFFREY D. KYLE
                                                                                      CLERK
                      IN THE
               COURT OF APPEALS
                     FOR THE                      FILED IN
            THIRD DISTRICT OF TEXAS         3rd COURT OF APPEALS
                                                AUSTIN, TEXAS
___________________________________________________
                                                   6/4/2015 3:30:31 PM
                  NO.: 03-15-00265-CR                JEFFREY D. KYLE
                                                           Clerk

                 ROBIE LEE LAWHON

                           v.

                 STATE OF TEXAS
___________________________________________________

     On Appeal from the 200th Judicial District Court of
          Milam County, Texas (No. CV36,868)
___________________________________________________

MOTION FOR EXTENSION OF TIME TO FILE BRIEF
    FOR APPELLANT ROBIE LEE LAWHON



                    Tyler Pennington
                    PENNINGTON LAW PLLC
                    106 S. Harris St., Suite 125
                    Round Rock, Texas 78664
                    Tel: (512) 255-2733
                    Fax: (866) 736-3690

                    COUNSEL FOR APPELLANT
                    ROBIE LEE LAWHON
TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

       Appellant Robie Lee Lawhon, through his attorney of record, Tyler Pennington of

Pennington Law PLLC respectfully requests an extension to file his appellant brief.

Undersigned counsel has various trial settings from the date of filing this motion through

the end of June 2015. Due to undersigned counsel’s trial schedule he is unable to submit

the brief by the current deadline of June 11, 2015. Furthermore, the briefs in cause

numbers 03-15-00288-CR and 03-15-00277-CR are both due on June 22, 2015 and the

brief on this case is substantially the same as the briefs on the above listed cases.

Undersigned counsel has also requested an extension of time to file briefs on cause

numbers 03-15-00288-CR and 03-15-00277-CR and therefore Appellant requests an

extension making this brief due on July 22, 2015 the same date requested on the

extension of briefs for cause numbers 03-15-00288-CR and 03-15-00277-CR.


Dated: June 4, 2015                        Respectfully submitted,

                                           /s/Tyler Pennington
                                           Tyler Pennington
                                           PENNINGTON LAW PLLC
                                           106 S. Harris St., Suite 125
                                           Round Rock, Texas 78664
                                           Tel: (512) 255-2733
                                           Fax: (866) 736-3690

                                           COUNSEL FOR APPELLANT
                                           ROBIE LEE LAWHON




                                   NO.: 03-15-00265-CR                                       1
                            CERTIFICATE OF SERVICE


      This is to certify that a true copy of the above and foregoing instrument, together

with this proof of service has been send to the District Attorney’s Office of Milam

County, Texas on June 4, 2015 via as follows:



      Bill Torrey
      Milam County District Attorney
      204 N. Central
      Cameron, Texas 76520
      PH: 254-697-7013
      FAX: 254-697-7016
      By facsimile


                                         /s/Tyler Pennington
                                         Tyler Pennington




                                 NO.: 03-15-00265-CR                                        2